CERTIFICATE OF AMENDMENT SERIES A PREFERRED STOCK of EARTH BIOFUELS, INC. 1 CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF EARTH BIOFUELS, INC. (Pursuant to Sections 242 of the General Corporation Law of the State of Delaware) Earth Biofuels, Inc., a corporation organized and existing under and by virtue of the provisions of the General Corporation Law of the State of Delaware (the “General Corporation Law”) does hereby certify that: 1.That the name of this corporation is Earth Biofuels, Inc., and that this corporation was originally incorporated pursuant to the General Corporation Law on November 9, 2005 2.That the Board of Directors duly adopted resolutions designating the rights of the Series A Preferred Stock, par value $.001 per share, and authorizing the appropriate officers of this corporation to issue said shares and file this Certificate of Amendment of the Certificate of Incorporation (the “Certificate”): RESOLVED, that the Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered “FOURTH(C)” so that, as amended, said Article shall be and read as follows: ARTICLE FOURTH (C)PREFERRED STOCK The Corporation is authorized to issue up to 15,000,000 shares of preferred stock, par value $.001 per share. Nine Hundred and Thirty Five Thousand (935,000) shares of the authorized and unissued Preferred Stock of the Corporation are hereby designated “Series A Preferred Stock” with the following rights, preferences, powers, privileges and restrictions, qualifications and limitations.The Corporation has issued 535,000 shares of Series A Preferred Stock at the first closing of a private offering of Series A Preferred Stock and Series A-1 Warrants exercisable at $.0375 per share (the “Series A-1 Warrants”) and Series A-2 Warrants exercisable at $.025 per share (the “Series A-2 Warrants”)(Collectively the Series A-1 Warrants and Series A-2 Warrants may be referred to hereinafter as the “Series A Warrants”).The remaining 400,000 shares of Series A Preferred Stock being designated herein may only be sold to persons approved by the Series
